Citation Nr: 0528226	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome, as secondary to service-connected diabetes.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Scott J. Learned, Esq.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the veteran service connection for 
PTSD with a 30 percent evaluation, and a February 2004 rating 
decision, which denied the veteran service connection for 
carpal tunnel syndrome and denied an award of TDIU.  The 
veteran requests a higher rating for his PTSD and requests 
service connection for carpal tunnel syndrome, and an award 
of TDIU.

The issue of entitlement to an evaluation in excess of 30 
percent for PTSD is decided herein whereas the issues of 
service connection for carpal tunnel syndrome and entitlement 
to TDIU are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  PTSD manifested by panic attacks more than once a week; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
PTSD, and no more, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in January 2002, after the enactment of the VCAA.  

An RO letter dated in March 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the March 2002 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was related to service.  This letter informed the 
veteran of what evidence was necessary to substantiate claims 
for service connection.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.

The Board notes that the veteran's January 2002 claim was for 
service connection for PTSD.  In the September 2002 RO rating 
decision, the RO granted the veteran service connection for 
PTSD with a 30 percent evaluation.  In October 2002, the 
veteran submitted a notice of disagreement to the 30 percent 
evaluation and requested a higher evaluation.  Therefore, the 
issue on appeal has now become entitlement to an evaluation 
in excess of 30 percent for PTSD.  The veteran was issued a 
statement of the case in November 2003, and he pursued his 
appeal.

VA General Counsel addressed the question of whether a VCAA 
duty to notify notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, General Counsel held that if, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate notice under 38 U.S.C.A. § 5103(A), VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case, if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(A) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOGCPREC 8-2003, 
December 22, 2003.  The Board shall be bound in its decisions 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinion of VA General Counsel.  
See 38 U.S.C.A. § 7104(c) (West 2002).  Under the 
circumstances of this case, the Board finds that "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, No. 03- 
7072 (Fed. Cir. Jan. 7, 2004).  Accordingly, the Board 
concludes it should proceed.

Hence, clearly from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the March 2002 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence 
because the November 2003 Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  In this instance, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

Additionally, the November 2003 statement of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from May 1968 to May 
1970.

A outpatient medical records show that in January 2002, the 
veteran presented to the VA clinic as depressed, very tearful 
and with difficulty talking about recent occurrences as well 
as Vietnam experiences.  He admitted to problems with sleep, 
which were complicated over the years because of physical 
problems.  He talked about intrusive thoughts of Vietnam, and 
described being in a relationship for the past 12 years with 
a girlfriend who was not fully aware of his problems.  A 
February 2002 VA medical record shows the veteran presented 
as anxious and guarded.  He became tearful and obviously 
stressed as he talked about Vietnam.

A March 2002 VA outpatient medical record shows that the 
veteran sought treatment for his PTSD symptoms.  The medical 
record shows that the veteran was emotionally labile and 
cried easily.  He was clearly tense and anxious.  Other March 
2002 VA outpatient medical records show that the veteran 
complained of constant nervousness, motor restlessness, 
dysphoria and irritability.  He complained of insomnia 
without his medication, but was sleeping with medication.  He 
became teary easily, had a decreased libido, and denied 
flashbacks, but thought of Vietnam.  Since Vietnam, he stated 
that he avoided establishing friendships or relationships 
with women for fear of losing them.  He denied suicidal or 
homicidal ideation, but sometimes wished he would die.  
Mental status examination revealed that he was not psychotic.  
He had a full affect and his judgment was fair.  The 
diagnoses were PTSD, chronic, depressive disorder, not 
otherwise specified, and generalized anxiety disorder.

March 2002 VA medical record shows that the veteran was 
administered a battery of psychological tests.  Test results 
revealed that the veteran described a constant and confusing 
undercurrent of tension, sadness and anger, and he vacillated 
between desire for affection, fear of rebuff, and numbness of 
feeling.  He saw himself as a person who was socially 
isolated and rejected by others.  He had vivid and intrusive 
recollections of combat stressors he experienced in Vietnam 
that upset his thought continuity and interfered with social 
communication.  There were moderate levels of both anxiety 
and dysthymia.  He was typically tense, indecisive and 
restless.  He was also worrisome, had an apprehensive sense 
that problems were imminent, was hyperalert to his 
environment, edgy, and had generalized touchiness, suggesting 
a mild to moderate level of depression.  The veteran reported 
that he was very worried about physical problems, had much 
less interest in sex, felt sad and discouraged about the 
future, was disappointed in himself, cried more than before, 
and was more easily annoyed or irritated.  He also reported 
that he had less interest in other people, put off making 
decision, needed extra effort to start things, did not sleep 
well, and was more easily fatigued and did not have a good 
appetite.  Test results suggested the presence of clinically 
significant combat-related PTSD symptomatology.  The veteran 
reported having repeated and disturbing memories, thoughts 
and dreams of stressful military experiences and being upset 
when reminded of these painful events.  He felt numb and was 
unable to have loving feelings for those close to him.  He 
reported sleep impairment, feeling irritable and having angry 
outbursts under minor provocation, difficulty sustaining 
concentration on the task at hand, feeling jumpy and easily 
startled and being "superalert" and always on guard.  He 
had no intention or plan to harm himself.  He reported a 
moderate to strong desire to live and he had never attempted 
suicide.  The Axis I diagnoses were PTSD, chronic and 
delayed, and depressive disorder, not otherwise specified 
(mixed depressive/anxiety disorder).

In an April 2002 statement, the veteran stated that while in 
service, he remembered running convoys and getting ambushed a 
few times.  He also stated that he was under heavy attack at 
various times during the war.

In April 2002, the veteran underwent a social survey at the 
VA medical center.  He stated that he suffered from symptoms 
of chronic depression, inability to sleep, and inability to 
develop close relationships with people.  He has found 
himself being very anxious with intrusive thoughts of 
recurring combat situations.

In May 2002, the veteran underwent an examination by a 
private physician, A.C., M.D.  The veteran reported keeping 
to himself most of the time and resorting to excessive 
drinking.  He described having experiences of being moody, 
cranky and antsy with crying spells, a low level of energy, 
and not being able to sleep well.  Mental status examination 
revealed that the veteran had a propensity to easily become 
irritable and agitated.  There were increased psychomotor 
activity and pressured speech.  There were no signs of any 
loosening of association of ideas or any speech impediment.  
He remained to be in touch with reality and maintained 
reasonably good eye contact.  There were no signs suggestive 
of any delusional ideas or thought disorder.  He denied 
visual or auditory hallucinations.  His affect was mildly 
depressed and his mood was low.  His level of tolerance for 
frustration and tension was quite low.  His capacity for 
impulse control was somewhat compromised.  When depressed 
several months prior to the examination, he did not care if 
he lived or died; however, he had not made any suicidal 
attempt.  He had suffered from trouble sleeping at night and 
the medication had helped.  Medication also helped reduce 
some of the loud outbursts and reducing some of the anxiety.  
He still had a hard time concentrating.  His sensorium was 
fully intact and fully conscious.  He remained guarded most 
of the time, hypervigilant, and easily excitable.  He was 
otherwise oriented to time, place and person.  He remained 
attentive and showed no signs of short-term or long-term 
memory loss.  He was functioning at the average intellectual 
capacity.  His capacity for problem solving was in the dull 
normal range.  He had little insight regarding his problem 
and his judgment was marginally fair.  The Axis I diagnoses 
were depressive disorder, not otherwise specified with 
features of anxiety disorder, not otherwise specified, and 
history of episodic alcohol abuse.  The Global Assessment of 
Functioning (GAF) score was 50 currently and 75 over the past 
year.

VA outpatient treatment records dated in June 2002 indicate 
that the veteran was experiencing stress over financial 
problems.  He was tearful but had good insight and was 
motivated to deal with his issues.

In August 2002, the private physician, A.C., M.D., who 
examined the veteran in May 2002, wrote an addendum to the 
May 2002 examination report and stated that after reviewing 
the veteran's medical records, the evidence substantiated the 
diagnosis of PTSD, chronic (combat-related) with depressive 
disorder, not otherwise specified.

A May VA outpatient treatment record noted that the veteran 
had good insight and motivation.  In June 2003, the veteran 
stated that he had been feeling significantly better.  His 
sleep was adequate even without taking any medication.  He 
denied crying spells or constant dysphoria, although he would 
get moody and discouraged at times.  He did not stay as 
discouraged as he did in the past.  He denied any suicidal 
ideation or homicidal ideation.  His relationship with his 
girlfriend had been fairly good.  His lack of libido 
continued to be a problem.  He continued to see a therapist 
on a monthly basis and still had a lot of emotionality as he 
talked about the PTSD symptoms and his memories of Vietnam.  
The Axis I diagnosis was PTSD, chronic.  The GAF score was 55 
currently and 55 for the past year.

A Social Security Administration decision received by the RO 
in August 2003 shows that the veteran received Social 
Security Disability Insurance.  He was noted to suffer disc 
disease of the cervical spine, carpal tunnel syndrome of the 
right arm, PTSD and depression.  The administrative Law Judge 
commented that regarding mental impairment, this caused no 
restrictions of activities of daily living, and moderate 
difficulties maintaining social functioning.

An August 2003 VA outpatient medical record shows the veteran 
presented as not doing well.  He stated that during heavy 
rains, he had flashbacks and memories of Vietnam.

A December 2003 VA outpatient medical record shows that the 
veteran reported being a little more depressed lately.  He 
had been getting along with his girlfriend and his sleep was 
fine.  He denied any crying spells or suicidal or homicidal 
ideation.  Mental status examination revealed the veteran 
being alert and cooperative and made good eye contact with 
the examiner.  He affect was blunted and mood was mildly 
depressed.  His speech was normal in rate and volume.  His 
thought was goal-directed without delusions or 
hallucinations.  No suicidal or homicidal ideation was 
present.  Sensorium was grossly intact.  Insight and judgment 
were fair to good.  The Axis I diagnosis was PTSD, chronic 
and the GAF score was 55 currently and 55 for the past year.

In a March 2004 letter from a VA social worker, N.D., LCSW, 
the social worker stated that he had an appointment with the 
veteran in March 2004 and recommended a possible referral for 
inpatient treatment for the veteran for his PTSD.  N.D., LCSW 
believed there were issues that the veteran had that could be 
better dealt with through inpatient treatment.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:   depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2004).

After review of the evidence of record, the Board finds that 
an increased rating is not warranted.  In this regard, the 
Board notes that the veteran's VA outpatient medical records 
dated May 2000 to April 2002 show that he was anxious, had 
sleep impairment, intrusive thoughts, was socially isolated, 
was nervous, and had mild dysphoria.  The March 2002 VA 
medical record showed test results that revealed the veteran 
had mild to moderate depression and that he was easily 
annoyed or irritated.  More notably, the May 2002 private 
examination by A.C., M.D. shows that the veteran had a mildly 
depressed affect, compromised capacity for impulse control, 
little insight to his problem and his judgment was marginally 
fair.  Further, the December 2003 VA outpatient medical 
record showed that the veteran had a blunted affect.  
Finally, in his March 2004 letter, N.D., LCSW recommended 
that the veteran receive inpatient treatment for his PTSD.  
These symptoms support an evaluation of 50 percent for the 
veteran's PTSD because he was found to have blunted affect; 
impaired judgment and insight; disturbances of mood, as he 
was found to become emotional when thinking of Vietnam and 
had intrusive thoughts of Vietnam; and difficulty in 
establishing relationships, as he was found not to have many 
friends and to be socially isolated.

The veteran's symptoms do not warrant an evaluation in excess 
of 50 percent, however, as he was not found to have suicidal 
ideation; obsessional rituals; illogical, obscure, or 
irrelevant speech; near continuous panic or depression; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.  As such, it was noted throughout the medical 
evidence of record that the veteran had no thoughts of 
committing suicide or plans to hurt himself.  Further, the 
May 2002 private examiner, A.C., M.D., found that the veteran 
had no signs of any loosening of association of ideas or any 
speech impediment.  He remained in touch with reality and 
maintained good eye contact.  The June 2003 VA outpatient 
medical record shows that the veteran denied crying spells or 
constant dysphoria and did not stay discouraged.  Therefore, 
he did not have near-continuous depression.  Moreover, he has 
a girlfriend for 12 years, so he has the ability to maintain 
effective relationships.  Although the veteran was noted to 
have somewhat compromised impulse control during the May 2002 
private examination, there is nothing in the record to show 
that he has acted in a violent manner and his impulse control 
is only somewhat compromised.  Therefore, the veteran's 
symptoms do not meet the criteria for an evaluation in excess 
of 50 percent for PTSD.


ORDER

Entitlement to an evaluation of 50 percent, and no more, for 
PTSD is granted, subject to the law and regulations governing 
the criteria for award of monetary benefits.
REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for carpal tunnel syndrome 
secondary to service-connected diabetes, and entitlement to 
TDIU.

In May 2004, the veteran submitted a notice of disagreement 
to the RO's February 2004 rating decision denying the 
veteran's claims of service connection for carpal tunnel 
syndrome as secondary to service-connected diabetes, and 
entitlement to TDIU.  In such situations, the United States 
Court of Appeals for Veterans Claims has held that the Board 
should remand the matter to the RO for the issuance of a 
statement of the case.   See Manlincon v. West, 12 Vet. App. 
239, 240-41 (1999).

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO is to provide the veteran and 
his representative a Statement of the 
Case (with an appropriate period of time 
to respond) pertaining to the issues of 
entitlement to service connection for 
carpal tunnel syndrome as secondary to 
service-connected diabetes, and 
entitlement to TDIU, in accordance with 
38 C.F.R. § 19.29, unless that matter is 
resolved by granting the benefits sought, 
or by the veteran's withdrawal of his 
Notice of Disagreement.  See 38 C.F.R. § 
19.26; see also Manlincon, supra.  If, 
and only if, a timely substantive appeal 
is received should that matter thereafter 
be returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2004).

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken. 

3.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


